In this case, the following points were resolved by the court. 1st, That money, directed by will to be laid out in the purchase of slaves, and to be annexed to lands devised in tail by the same will, are to be considered as slaves, and will pass with the land in tail.
2d. A feme sole, being entitled to slaves in remainder or reversion, and afterwards marrying, and dying before the determination of the particular estate, the right vests in the husband. — The president stated, that this was the constant decision of the Old General Court from the year 17S3 to the revolution, and has since been confirmed in this Court in the cases of Sneed v. Drum-mond, and Hord v. Upshaw, that it had become a fixed and settled rule of property. _